Exhibit STATEMENT OF RESOLUTIONS ESTABLISHING A SERIES OF PREFERRED STOCK OF PNM RESOURCES, INC. Convertible Preferred Stock, Series A Pursuant to the provisions of NMSA 1978, Section 53-11-16 (2001), and Article IV of the Restated Articles, as amended, of PNM Resources, Inc. (the “Corporation”), the Board of Directors of the Corporation has duly adopted the following resolutions on July 29, 2008, establishing a series of Preferred Stock of the Corporation and fixing the designation, preferences, privileges and voting powers of such series and the restrictions and limitations thereon: RESOLVED, that there is hereby established a series of Preferred Stock of the Corporation with the designations, preferences, privileges and voting powers, and restrictions and limitations, as follows (capitalized terms used in these resolutions having the respective meanings specified in the Restated Articles, as amended, of the Corporation): ARTICLE I A.Creation, Designation and Amount of Series of Preferred Stock.A series of the Preferred
